TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00355-CV



                                      In re John Bryant Riffe


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION

                Relator John Brant Riffe, an inmate in the Texas Department of Criminal Justice,

filed a pro se petition for writ of mandamus asking this Court to compel the trial court to enter a nunc

pro tunc judgment modifying his judgment of conviction to reflect purportedly missing presentence

jail-time credit. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2010); Tex. R. App. P. 52; see

also Tex. R. App. P. 23. We deny the petition.

                A trial court is required to grant a defendant presentence jail time credit when the

sentence is pronounced. Tex. Code Crim. Proc. Ann. art. 42.03, § 2(a) (West Supp. 2011); Ex parte

Ybarra, 149 S.W.3d 147, 148 (Tex. Crim. App. 2004). Thus, whenever a defendant can show

indisputably that he has been denied jail-time credit for a period of pretrial incarceration, he is

entitled to relief from the convicting court in the form of a judgment nunc pro tunc and, failing that,

by writ of mandamus in the court of appeals. In re Brown, 343 S.W.3d 803, 805 (Tex. Crim. App.

2011); Ybarra, 149 S.W.3d at 148.

                However, to obtain mandamus relief for the trial court’s refusal to rule on a motion, a

relator must establish: (1) the motion was properly filed and has been pending for a reasonable time;
(2) the relator requested a ruling on the motion; and (3) the trial court refused to rule. In re Sarkissian,

243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding); In re Hearn, 137 S.W.3d 681, 685

(Tex. App.—San Antonio 2004, orig. proceeding). A relator must show that the trial court received,

was aware of, and was asked to rule on the motion. In re Blakeney, 254 S.W.3d 659, 661 (Tex.

App.—Texarkana 2008, orig. proceeding).

                Further, it is relator’s burden to properly request and show entitlement to mandamus

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); In re Davidson, 153 S.W.3d 490, 491

(Tex. App.—Amarillo 2004, orig. proceeding); see Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus

must show himself entitled to the extraordinary relief he seeks.”). In this regard, the relator must

provide the reviewing court with a record sufficient to establish his right to mandamus relief. See

Walker, 827 S.W.2d at 837; Blakeney, 254 S.W.3d at 661; see also Tex. R. App. P. 52.7(a) (relator

must file with petition “a certified or sworn copy of every document that is material to the relator’s

claim for relief and that was filed in any underlying proceeding”), 52.3(k) (specifying the required

contents for the appendix), 52.7(a) (specifying the required contents for the record).

                Here, Riffe asserts that he filed his motion on April 7, 2012 and again on May 7, 2012.

However, he has failed to provide this Court with a file-stamped copy of the motion or any other

documents to show that a properly filed motion is pending before the trial court.1 Consequently,

there is no way for us to determine whether the motion was properly filed or, if it was, the date on


        1
         In support of his petition for writ of mandamus, Riffe attached a document entitled “Motion
for Judgment Nunc-Pro-Tunc.” However, this document is not file-marked by the district clerk. No
other document or record of proceedings is attached to or furnished in support of the petition.

                                                     2
which it was received by either the clerk’s office or the judge. Even if we assume that the motion

was properly filed, Riffe has not demonstrated that the motion has been brought to the trial court’s

attention or that the court is aware of the motion. See Hearn, 137 S.W.3d at 685 (simply filing

matter with district clerk is not sufficient to impute knowledge of pending pleading to trial court).

In addition, Riffe has failed to provide any correspondence to the district court requesting a ruling

on the motion or any other document that shows that he brought the motion to the attention of the

trial court. See id. (mere filing of motion with trial court clerk does not constitute request that trial

court rule on motion). Finally, Riffe has failed to provide anything indicating that the trial court has

refused to rule on the motion, or failed to rule within a reasonable time. Absent a showing that the

trial court is aware of the motion, has been asked to rule on his request, and refused to do so, Riffe

has not established entitlement to the extraordinary relief of a writ of mandamus. See In re Salazar,

No. 03-11-00550-CV, 2011 WL 4507296, at *1 (Tex. App.—Austin Sept. 30, 2011, orig. proceeding)

(mem. op., not designated for publication) (mandamus relief denied because relator failed to provide

copy of motion, any correspondence to district court requesting ruling on motion, or anything

indicating district court refused to rule on motion).

                Furthermore, Riffe has failed to provide this Court with any documentation to support

his claim that he is entitled to presentence jail-time credit. He failed to provide a copy of the

judgment of conviction or any record reflecting how much jail-time credit he was entitled to, if any,

and how much jail-time credit he actually received, if any. Consequently, Riffe has failed to provide

a sufficient record for us to determine that he is indisputably entitled to the jail-time credit he seeks.

See In re Garza, No. 03-11-00820-CV, 2012 WL 512678, at *3 (Tex. App.—Austin Feb. 15, 2012,



                                                    3
orig. proceeding) (mem. op., not designated for publication) (mandamus relief denied because relator

failed to provide sufficient record demonstrating indisputable entitlement to jail-time credit).

               Accordingly, we deny Riffe’s petition for writ of mandamus.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Filed: June 12, 2012




                                                 4